Title: Poem on Presenting Franklin with a Walking Stick from the Duchesse de Deux-Ponts, [before 20 July 1783]
From: Deux-Ponts, Marianne Camasse, comtesse de Forbach
To: Franklin, Benjamin


          This undated poem and Kéralio’s letter of July 20 written on behalf
            of the duchesse de Deux-Ponts (below), concern the gift reproduced on the facing page: a
            walking stick topped with a gold pommel in the shape of a liberty cap. The duchesse sent
            it to replace the walking stick she had given to Franklin in 1779, which he had
              lost. The author of this poem is
            unknown, and no manuscript copy has been found. Because Kéralio probably delivered the gift, he
            also may have written the lines.
          In a codicil to his will, Franklin bequeathed his “fine Crabtree Walking Stick with a
            Gold Head curiously wrought in the Form of the Cap of Liberty” to his “Friend and the
            Friend of Mankind, General Washington.” He added that “If it were a Sceptre he has
            merited it, and would become it. It was a present to me from that excellent Woman Madame
            de Forbach, the Dowager Duchess of Deux Ponts, connected with some Verses which should
            go with it.” If a copy of the verses did
            accompany the bequest, it has not survived among Washington’s papers.
          
          
          
            A Mr. FRANKLIN,
            [before July 20, 1783]
          
          En lui présentant, de la part de Madame la Comtesse Douairiere
              de Deux Ponts, un bâton d’épine surmonté d’une pomme d’or, figurant le chapeau de la
              liberté.
          
          
            Dans les plaines de Marathon,
            Où l’insolence Musulmane
            A d’éternels affronts condamne
            La postérité de Solon;
            Parmi la ronce et les épines
            Qui couvrent ces bords malheureux,
            Et cachent les cendres divines
            Des sages, des héros fameux,
            La Liberté, votre déesse,
            Avant d’abandonner la Grece,
            Arracha ce bâton noueux:
            On le vit aux Alpes Pennines,
            Pour terrasser l’Autrichien,
            Briller entre les javelines
            Du valeureux Helvétien;
            Elle en fit depuis une lance,
            Lorsque dans les champs de Trenton
            Elle dirigeoit la vaillance
            Et l’audace de Washington.
            Ce symbole de la victoire
            Qu’orne aujourd’hui le chapeau du grand Tell,
            Ce ferme appui que votre gloire
            Rendra désormais immortel,
            Assurera vos pas au Temple de Mémoire.
          
          
            DE L’IMPRIMERIE DE DIDOT L’AÎNÉ,
              1783.
          
        